         Case 3:16-md-02741-VC Document 2573 Filed 01/28/19 Page 1 of 11



 1   WILKINSON WALSH + ESKOVITZ LLP              ARNOLD & PORTER KAYE SCHOLER
     Brian L. Stekloff (pro hac vice)            LLP
 2   (bstekloff@wilkinsonwalsh.com)              Pamela Yates (CA Bar No. 137440)
     Rakesh Kilaru (pro hac vice)                (Pamela.Yates@arnoldporter.com)
 3
     (rkilaru@wilkinsonwalsh.com)                777 South Figueroa St., 44th Floor
 4   2001 M St. NW                               Los Angeles, CA 90017
     10th Floor                                  Tel: 213-243-4178
 5   Washington, DC 20036                        Fax: 213-243-4199
     Tel: 202-847-4030
 6   Fax: 202-847-4005
 7
     HOLLINGSWORTH LLP                           COVINGTON & BURLING LLP
 8   Eric G. Lasker (pro hac vice)               Michael X. Imbroscio (pro hac vice)
     (elasker@hollingsworthllp.com)              (mimbroscio@cov.com)
 9   1350 I St. NW                               One City Center
     Washington, DC 20005                        850 10th St. NW
10   Tel: 202-898-5843                           Washington, DC 20001
11   Fax: 202-682-1639                           Tel: 202-662-6000

12   Attorneys for Defendant
     MONSANTO COMPANY
13

14                              UNITED STATES DISTRICT COURT
15                             NORTHERN DISTRICT OF CALIFORNIA
16
                                             )
17   IN RE: ROUNDUP PRODUCTS                 )    MDL No. 2741
     LIABILITY LITIGATION                    )
18                                           )    Case No. 3:16-md-02741-VC
19                                           )
     Hardeman v. Monsanto Co., et al.,       )    DEFENDANT’S MEMORANDUM
20                                           )    REGARDING THE “SUBSTANTIAL
     3:16-cv-0525-VC                         )    FACTOR” TEST AND “BUT FOR”
21                                           )    CAUSATION
                                             )
22
                                             )    Hearing date: January 28, 2019
23                                           )
                                             )    Time:          9:30AM
24                                           )
25

26

27

28
                                                 -1-
       DEFENDANT’S MEMORANDUM REGARDING THE “SUBSTANTIAL FACTOR” TEST AND “BUT FOR”
                                       CAUSATION
                                 Case No. 3:16-md-02741-VC
           Case 3:16-md-02741-VC Document 2573 Filed 01/28/19 Page 2 of 11



 1             Defendant’s Memorandum Regarding the “Substantial Factor” Test and “But For”
 2                                                 Causation
 3           This memorandum summarizes California law on the “substantial factor” causation test,

 4   including its general incorporation of the traditional “but for” standard of causation and a narrow

 5   exception for concurrent independent causes that does not apply here. This memorandum also

 6   addresses the circumstances in which California’s optional jury instruction on “but for” causation is

 7   required, and explains why the instruction is warranted in this case.

 8   I.      The “substantial factor” test incorporates “but for” causation.
 9           Under California law, the “substantial factor” test incorporates the “but for” causation test

10   and reaches the same results in all cases but one. The only exception, concurrent independent

11   causes, is narrow and requires at least two concurrent causes both of which are sufficient to bring

12   about the alleged harm. As set forth below, that situation does not exist here.

13           A.     California law requires “but for” causation under the “substantial factor” test with

14                  one rare exception.

15           Under California law, in order to establish “legal cause” it is necessary to show that “but

16   for” the defendant’s negligence plaintiff’s injury would not have been sustained. See, e.g., Akins v.

17   Sonoma Cty., 67 Cal. 2d 185, 199, 430 P.2d 57, 65 (1967) (“In order to hold defendants liable it was

18   necessary for plaintiff to show that the negligence of defendants, or either of them, contributed in

19   some way to plaintiff's injury, ‘so that ‘but for’ the defendant’s negligence the injury would not

20   have been sustained.’”); see also 6 Witkin, Summary of Cal. Law (11th ed. 2018) Torts § 1334 (“If

21   the accident would have happened anyway, whether the defendant was negligent or not, then his or

22   her negligence was not a cause in fact, and of course cannot be the legal or responsible cause.”)

23           California has adopted the “substantial factor” test articulated by the Restatement (Second)

24   of Torts § 431 (1965): “[t]he actor's negligent conduct is a legal cause of harm to another if (a) his

25   conduct is a substantial factor in bringing about the harm.” This test incorporates the traditional

26   “but for” test, and “generally produces the same results as does the ‘but for’ rule of causation.”

27   Novak v. Cont'l Tire N. Am., 22 Cal. App. 5th 189, 195, 231 Cal. Rptr. 3d 324, 328 (Ct. App. 2018),

28
                                                       -1-
          DEFENDANT’S MEMORANDUM REGARDING THE “SUBSTANTIAL FACTOR” TEST AND “BUT FOR”
                                          CAUSATION
                                    Case No. 3:16-md-02741-VC
          Case 3:16-md-02741-VC Document 2573 Filed 01/28/19 Page 3 of 11



 1   reh’g denied (Apr. 5, 2018); see also Mayes v. Bryan, 139 Cal. App. 4th 1075, 1095, 44 Cal. Rptr.

 2   3d 14, 27 (2006), as modified (June 21, 2006) (“the fact that the ‘but for’ test is included in the

 3   ‘substantial factor’ definition has been recognized by the Judicial Council in revising CACI No.

 4   430, the new substantial factor instruction”). The Restatement clarifies that “substantial factor”

 5   means “but for causation” with one narrow exception:

 6          (1) Except as stated in Subsection (2), the actor’s negligent conduct is not a
            substantial factor in bringing about harm to another if the harm would have been
 7          sustained even if the actor had not been negligent.
 8          (2) If two forces are actively operating, one because of the actor’s negligence, the
 9          other not because of any misconduct on his part, and each of itself is sufficient to
            bring about harm to another, the actor’s negligence may be found to be a substantial
10          factor in bringing it about.

11   Restatement (Second) of Torts. § 432 (emphasis added). Subsection two describes a rare
12   circumstance that California courts have termed “concurrent independent causes.” Viner v. Sweet,
13   30 Cal. 4th 1232, 1240, 70 P.3d 1046, 1051 (2003). California courts have consistently held that
14   concurrent independent causes are the only exception to “but for” causation under the substantial
15   factor test. See Id. (“[t]hus, in Restatement section 432, subsection (1) adopts the ‘but for’ test of
16   causation, while subsection (2) provides for an exception to that test”); Xavier v. Philip Morris USA
17   Inc., 787 F. Supp. 2d 1075, 1080 (N.D. Cal. 2011) (“[t]he ‘substantial factor’ test California adopted
18   from the Second Restatement applies the traditional ‘but for’ cause in most circumstances, but
19   provides an exception for use if concurrent independent causes are present”); Orange Cty. Water
20   Dist. v. Alcoa Glob. Fasteners, Inc., 12 Cal. App. 5th 252, 342–43, 219 Cal. Rptr. 3d 474, 550–51
21   (Ct. App. 2017), as modified on denial of reh'g (June 22, 2017), review denied (Sept. 13, 2017)
22   (“‘the ‘substantial factor’ test subsumes the traditional ‘but for’ test of causation.’ Thus, subject to
23   an important exception, the ‘but-for’ test governs”) (citations omitted); Modisette v. Apple Inc., 30
24   Cal. App. 5th 136, 241 Cal. Rptr. 3d 209, 224 (Ct. App. 2018), reh'g denied (Jan. 9, 2019)
25   (“Because this case does not involve concurrent independent causes, ‘the ‘but for’ test governs
26   questions of factual causation’”).
27

28
                                                        -2-
       DEFENDANT’S MEMORANDUM REGARDING THE “SUBSTANTIAL FACTOR” TEST AND “BUT FOR”
                                       CAUSATION
                                 Case No. 3:16-md-02741-VC
          Case 3:16-md-02741-VC Document 2573 Filed 01/28/19 Page 4 of 11



 1          B.      The concurrent independent causes exception is rare, and only applies when there are

 2                  two or more concurrent causes each sufficient to bring about the alleged harm.

 3          Concurrent independent causes are “multiple forces operating at the same time and

 4   independently, each of which would have been sufficient by itself to bring about the harm.” Viner,

 5   30 Cal. 4th at 1240. The classic example of concurrent causation is the following. A railroad

 6   company negligently starts a fire in the forest. A second fire is started by a pedestrians who

 7   carelessly discards a cigarette. Both fires converge to destroy the plaintiff’s house, but either fire

 8   alone would have destroyed the house. Both fires are deemed substantial factors even though under

 9   the standard “but for” test neither defendant would be liable, because it cannot be said that but for

10   the negligence of either the harm would not have occurred. See Restatement (Second) of Torts §

11   432, illus. 3. Capturing this type of liability has been expressly recognized by California courts as

12   the rationale for the substantial factor test. See People v. Carino, 2011 WL 1049463, 6 (Cal.App. 2

13   Dist., 2011) (“the ‘substantial factor’ rule for concurrent causes ‘was developed primarily for cases

14   in which application of the but-for rule would allow each defendant to escape responsibility because

15   the conduct of one or more others would have been sufficient to produce the same result.’”)

16   (internal citations omitted); Mitchell v. Gonzales, 54 Cal. 3d 1041, 1052, 819 P.2d 872 (1991); see

17   also Joseph Sanders et. al., The Insubstantiality of the “Substantial Factor” Test for Causation, 73

18   Mo. L. Rev. 399, 416 (2008) (stating that the substantial factor test was “designed to provide a

19   solution to what is frequently called the two-fire problem”).

20          Concurrent independent causes are rare, and have only been found in a handful of cases.

21   See Restatement (Third) of Torts: Phys. & Emot. Harm § 27 (2010) (stating that “cases invoking the

22   concept are rare”); Major v. R.J. Reynolds Tobacco Co., 14 Cal. App. 5th 1179, 1196, 222 Cal.

23   Rptr. 3d 563, 579 (Ct. App. 2017), review denied (Nov. 15, 2017) (recognizing that multiple

24   independent causes are an “exceptional situation”); Vecchione v. Carlin, 111 Cal. App. 3d 351, 359,

25   168 Cal. Rptr. 571, 576 (Ct. App. 1980) (stating that there are “few situations” where concurrent

26   independent causes have been found). Under California law, courts have declined to apply the

27   exception in cases where there were not concurrent, independent causes of harm identified by the

28
                                                       -3-
       DEFENDANT’S MEMORANDUM REGARDING THE “SUBSTANTIAL FACTOR” TEST AND “BUT FOR”
                                       CAUSATION
                                 Case No. 3:16-md-02741-VC
            Case 3:16-md-02741-VC Document 2573 Filed 01/28/19 Page 5 of 11



 1   parties. For example, the court in Xavier declined to apply the concurrent independent cause

 2   exception in a case involving allegations that defendant’s product caused an increased risk of lung

 3   cancer because “[a]part from defendants’ alleged misconduct, no other independent event or

 4   circumstance” was “alleged to be a sufficient cause of this harm.” 787 F. Supp. 2d at 1080.

 5   Instead, the court applied the “but for” test. Id. (“[a]ccordingly, the exception does not apply and the

 6   but-for standard governs”). Courts have also declined to apply the exception where multiple

 7   concurrent causes were identified, but none were alleged to be sufficient on their own to produce

 8   plaintiff’s harm. See Mayes, 139 Cal. App. 4th at 1094 (declining to find concurrent independent

 9   causes because plaintiff alleged that harm was brought about by a combination of a doctor and

10   surgeon’s negligence); see also Viner, 30 Cal. 4th at 1240 (“[b]ecause these forces operated in

11   combination, with none being sufficient in the absence of the others to bring about the harm, they

12   are not concurrent independent causes”).

13            The concurrent independent causes exception is not implicated when the defendant simply

14   denies they were the cause of plaintiff’s harm, or the defendant argues that other forces were the

15   factual cause of harm instead of defendant’s conduct. See Restatement (Third) of Torts: Phys. &

16   Emot. Harm § 27 (2010); see also Vecchione, 111 Cal. App. 3d at 359 (stating that the concurrent

17   independent cause exception does not apply when plaintiff and defendant simply offer competing

18   accounts of causation). Otherwise, virtually every tort case in which defendant denied factual

19   causation would implicate this exception. See In re Hanford Nuclear Reservation Litig., 534 F.3d

20   986, 1011 (9th Cir. 2008) (noting, in a case applying Washington law, that applying the multiple

21   concurrent cause exception just because there are potentially multiple contributing causes of

22   plaintiff’s injury “would allow the substantial factor test to supplant but-for causation in virtually all

23   toxic tort cases.”)

24   II.      Unless the concurrent independent cause exception applies, plaintiff must show “but
25            for” causation.
26            Because the concurrent independent cause scenario is the only exception to the “but for”

27   test, plaintiff must satisfy “but for” causation in all other cases—even in cases where plaintiff

28
                                                       -4-
           DEFENDANT’S MEMORANDUM REGARDING THE “SUBSTANTIAL FACTOR” TEST AND “BUT FOR”
                                           CAUSATION
                                     Case No. 3:16-md-02741-VC
          Case 3:16-md-02741-VC Document 2573 Filed 01/28/19 Page 6 of 11



 1   claims that defendant’s negligence was one of many factors that combined to produce the alleged

 2   harm. This is because concurrent causes and concurrent independent causes are treated differently

 3   under California law. See Viner, 30 Cal. 4th at 1240 (“‘Concurrent independent causes’ should not

 4   be confused with ‘concurrent causes.’”) Most cases involve concurrent causes, which are simply

 5   “multiple forces operating at the same time.” Id. For example, radiation, smoking, and genetics

 6   could all be concurrent causes of cancer without any one being sufficient on its own to cause the

 7   disease. See In re Hanford Nuclear Reservation Litig., 534 F.3d at 1011. In contrast, concurrent

 8   independent causes are “multiple forces operating at the same time and independently, each of

 9   which would have been sufficient by itself to bring about the harm.” Viner, 30 Cal. 4th at 1240.

10   Only concurrent independent causes—not simply concurrent causes—are excluded from the “but

11   for” requirement under the substantial factor test. Id. (“[b]ecause these forces operated in

12   combination, with none being sufficient in the absence of the others to bring about the harm, they

13   are not concurrent independent causes. Accordingly . . . this case is governed by the ‘but for’ test”)

14   (citations omitted). Indeed, with the exception of concurrent independent cause cases, “no case has

15   been found where the defendant’s act could be called a substantial factor when the event would

16   have occurred without it.” Witkin, Torts § 1334 (citing Mitchell, 54 Cal. 3d at 1052-53).

17          The “vague” language of the substantial factor test has sometimes resulted in the crucial

18   distinction between concurrent causes and concurrent independent causes being ignored. See David

19   W. Robertson, The Common Sense of Cause in Fact, 75 Tex. L. Rev. 1765, 1779–80 (1997) (“The

20   real trouble begins when courts go a step further and start treating the relatively vague substantial

21   factor vocabulary as an improvement upon the but-for test with respect to any multiple causation

22   case in which analysis appears difficult”); see also Sanders et. al., 73 Mo. L. Rev. at 418 (“[t]he

23   danger to which Professor Robertson adverts is that in fact patterns that are outside the two-fire

24   situation a jury will be encouraged to find causation even when the defendant’s conduct is not a but-

25   for cause of the plaintiff's injury”). However, the proper application of the substantial factor test

26   under California law does not relieve the plaintiff of their basic burden to show “but for” causation

27   outside of the unique circumstance where concurrent independent causes have been identified. See,

28
                                                       -5-
       DEFENDANT’S MEMORANDUM REGARDING THE “SUBSTANTIAL FACTOR” TEST AND “BUT FOR”
                                       CAUSATION
                                 Case No. 3:16-md-02741-VC
          Case 3:16-md-02741-VC Document 2573 Filed 01/28/19 Page 7 of 11



 1   e.g., Viner, 30 Cal. 4th at 1240. Even in cases where plaintiff argues that defendant’s negligence

 2   combined with other concurrent causes to produce the alleged harm, a concurrent cause is not a

 3   substantial factor unless it is also a “but for” cause. See, e.g., Vecchione, 111 Cal. App. 3d at 359.

 4   If the harm would have occurred regardless, defendant’s negligence cannot be a substantial factor.

 5   See Restatement (Second) of Torts. § 432(1).

 6           Other jurisdictions have correctly rejected attempts by plaintiffs in complex medical

 7   causation cases to circumvent the requirement of “but for” causation by relying on the vague

 8   language of the substantial factor test. See June v. Union Carbide Corp., 577 F.3d 1234, 1239 (10th

 9   Cir. 2009) (“The legal issues regarding causation that arise when a disease has multiple possible

10   causes are subtle. Plaintiffs’ statement of the substantial-factor test reflects the difficulty of the

11   issues; it relies on certain language from the Restatement (Second) of Torts but misstates the law by

12   overlooking other language.”); In re Hanford Nuclear Reservation Litig., 534 F.3d at 1011

13   (rejecting argument by plaintiffs that “but for” causation is not required when radiation caused by

14   defendant allegedly combined with other factors to cause cancer). In June, the Tenth Circuit Court

15   of Appeals upheld summary judgment for defendant where it was alleged that radiation exposure

16   from defendant’s mine had caused plaintiffs’ cancer. June, 577 F.3d at 1245. The Court held that

17   plaintiffs had misread the substantial factor test to not require “but for” causation when there are

18   multiple possible causes of plaintiffs injury. Id. at 1241 (Reading the black letter of §§ 430, 431,

19   and 433, one could easily conclude that courts and juries have substantial leeway to depart from

20   but-for causation in imposing liability . . . This is how Plaintiffs appear to understand the

21   doctrine.”). The Court rightly recognized that “this conclusion cannot stand once one reads § 432,

22   which imposes a requirement for liability that is at least as stringent as the factual-cause

23   requirement in the Restatement (Third).” Id. The Court went on to note that when plaintiff has

24   alleged that a substance caused cancer, the distinction between merely concurrent causes and

25   concurrent independent causes is particularly important:

26           In the modern world of many hazardous substances, there may be many possible
             causes of a particular cancer. Each could be said to be sufficient to cause a specific
27           person’s cancer. But one who suffers that cancer does not have a cause of action
28
                                                        -6-
       DEFENDANT’S MEMORANDUM REGARDING THE “SUBSTANTIAL FACTOR” TEST AND “BUT FOR”
                                       CAUSATION
                                 Case No. 3:16-md-02741-VC
            Case 3:16-md-02741-VC Document 2573 Filed 01/28/19 Page 8 of 11



 1           based on each such substance to which he was exposed, regardless of how unlikely it
             is that the cancer resulted from that exposure.
 2
     Id. at 1243. The Court then clarified that only concurrent independent causes can satisfy
 3
     causation without also being “but for” causes. Id. (“Only a substance that would have
 4
     actually (that is, probably) caused the cancer can be a factual cause without being a but-for
 5
     cause.”). Because plaintiffs in June failed to present evidence that radiation caused by
 6
     defendant was either a “but for” cause or an independent concurrent cause of their cancer,
 7
     summary judgment for defendant was upheld. Id. at 1245.
 8
     III.    California’s optional instruction on “but for” causation is required if supported by
 9
             substantial evidence.
10
             The current California civil instructions include an optional clause that is almost identical to
11
     the language in the Restatement defining substantial factor in terms of “but for” causation:
12
             Conduct is not a substantial factor in causing harm if the same harm would have
13           occurred without that conduct.
14
     CACI 430. This instruction is required when it is supported by substantial evidence, such as when
15
     disputing “but for” causation is a key part of defendant’s theory of the case. See Soule v. Gen.
16
     Motors Corp., 8 Cal. 4th 548, 572, 882 P.2d 298, 311 (1994); Mayes, 139 Cal. App. 4th at 1095.
17
             In Soule v. GMC, the Supreme Court of California held that failure to give a “but for”
18
     instruction when the instruction was supported by substantial evidence was error. 882 P.2d 298
19
     (Cal. 1994). In that case, GM requested a specific instruction that explicitly stated the “but for” test,
20
     but the trial court denied this request and instead gave a general “substantial factor” instruction. Id.
21
     The Supreme Court of California held that “GM was . . . entitled to its special instruction, and the
22
     trial court’s refusal to give it was error.” Id. at 312. Under California law “[a] party is entitled upon
23
     request to correct, nonargumentative instructions on every theory of the case advanced by him
24
     which is supported by substantial evidence. The trial court may not force the litigant to rely on
25
     abstract generalities, but must instruct in specific terms that relate the party’s theory to the particular
26
     case.” Id. at 311-12. In Soule, GM put on substantial evidence that the accident was so severe the
27
     injuries would have occurred notwithstanding any defect. The Court held that the trial court’s
28
                                                        -7-
        DEFENDANT’S MEMORANDUM REGARDING THE “SUBSTANTIAL FACTOR” TEST AND “BUT FOR”
                                        CAUSATION
                                  Case No. 3:16-md-02741-VC
          Case 3:16-md-02741-VC Document 2573 Filed 01/28/19 Page 9 of 11



 1   substantial factor instruction dealt only by “negative implication” with GM’s theory that any such

 2   defect was not a “‘substantial factor’ because this particular accident would have broken plaintiff’s

 3   ankles in any event.” Id. at 312.

 4          The only case to affirmatively find that the optional instruction was not required did so

 5   because no reasonable jury could have failed to find “but for” causation. See Mayes, 139 Cal. App.

 6   4th at 1095 (“On this record there is no likelihood that, instructed on ‘but for,’ the jury could have

 7   found Dr. Bryan was not a cause in fact of Mrs. Mayes’s death”). However, even the Mayes case

 8   acknowledged that the optional instruction could be required if “but for” causation was actually at

 9   issue in the case. Id. Thus, the optional instruction in CACI 430 is required if supported by

10   substantial evidence, such as when disputing “but for” causation is a key issue in the case, or when

11   the jury is likely to be confused about the “but for” causation requirement. In such a circumstance,

12   relying on the “implicit” notion of “but for” causation subsumed in the substantial factor test alone

13   is not sufficient. See Soule, 882 P.2d at 312.

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       -8-
       DEFENDANT’S MEMORANDUM REGARDING THE “SUBSTANTIAL FACTOR” TEST AND “BUT FOR”
                                       CAUSATION
                                 Case No. 3:16-md-02741-VC
       Case 3:16-md-02741-VC Document 2573 Filed 01/28/19 Page 10 of 11



 1

 2   DATED: January 28, 2019              Respectfully submitted,

 3                                        /s/ Brian L. Stekloff__________

 4                                        Brian L. Stekloff (pro hac vice)
                                          (bstekloff@wilkinsonwalsh.com)
 5                                        Rakesh Kilaru (pro hac vice)
                                          (rkilaru@wilkinsonwalsh.com)
 6                                        WILKINSON WALSH + ESKOVITZ LLP
                                          2001 M St. NW, 10th Floor
 7                                        Washington, DC 20036
                                          Tel: 202-847-4030
 8                                        Fax: 202-847-4005

 9                                        Pamela Yates (CA Bar No. 137440)
                                          (Pamela.Yates@arnoldporter.com)
10
                                          ARNOLD & PORTER KAYE SCHOLER LLP
11                                        777 South Figueroa St., 44th Floor
                                          Los Angeles, CA 90017
12                                        Tel: 213-243-4178
                                          Fax: 213-243-4199
13

14                                        Eric G. Lasker (pro hac vice)
                                          (elasker@hollingsworthllp.com)
15                                        HOLLINGSWORTH LLP
                                          1350 I St. NW
16                                        Washington, DC 20005
                                          Tel: 202-898-5843
17                                        Fax: 202-682-1639
18
                                          Michael X. Imbroscio (pro hac vice)
19                                        (mimbroscio@cov.com)
                                          COVINGTON & BURLING LLP
20                                        One City Center
                                          850 10th St. NW
21                                        Washington, DC 20001
22                                        Tel: 202-662-6000

23                                        Attorneys for Defendant
                                          MONSANTO COMPANY
24

25

26

27

28
                                          -9-
      DEFENDANT’S MEMORANDUM REGARDING THE “SUBSTANTIAL FACTOR” TEST AND “BUT FOR”
                                      CAUSATION
                                Case No. 3:16-md-02741-VC
         Case 3:16-md-02741-VC Document 2573 Filed 01/28/19 Page 11 of 11



 1

 2
                                       CERTIFICATE OF SERVICE
 3
            I HEREBY CERTIFY that on this 28 day of January 2019, a copy of the foregoing was filed
 4
     with the Clerk of the Court through the CM/ECF system which sent notice of the filing to all appearing
 5
     parties of record.
 6
                                                  /s/ Michael Imbroscio
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     - 10 -
       DEFENDANT’S MEMORANDUM REGARDING THE “SUBSTANTIAL FACTOR” TEST AND “BUT FOR”
                                       CAUSATION
                                 Case No. 3:16-md-02741-VC
